DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pre-determined delayed reference signal" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a peak value of a cross-correlation result provided” on lines 7-8 and again on line 17. It is unclear if these are different peak values of cross-correlations or the same value. For the purposes of examining they are considered to be different. 
Claims 5 and 6 recite “a difference” on line 1. It is unclear if these are different differences or the same. For the purposes of examining they are considered to be the same.
Claim 12 recites “a first time delay” on lines 6, 20, 37, and 51. It is unclear if these are the same or different “a first time delay”. For the purposes of examining they are considered to be the same.
Claim 12 recites the limitation "the pre-determined delayed reference signal" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the pre-determined delayed reference signal" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 and 7-11 are rejected based on their inherent deficiencies from their respective independent claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: all of the modules in claims 1-14, such as “a delay module”, “a first window function module,”, “a second window function module,”, “third window function module”, “a first delay time computation module,”, “a computation module”, and so forth.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 6,107,879) in view of Gestner (US 2016/0334255 A1).

In claim 1, Hoshino discloses a calibration circuit (Fig. 1), configured to receive a reference signal  and a delayed reference signal (Column 2 Lines 64-67), and generate a gain coefficient according to the reference signal and the delayed reference signal (Column 2 Lines 64-67), wherein the delayed reference signal is generated from delaying the reference signal by a first delay time (Column 4 Lines 52-61), wherein the calibration circuit comprises: a delay module, configured to adjust the delayed reference signal into a default delayed reference signal based on a pre-determined second delay time (Column 4 Lines 52-67); a first window function module, configured to convert the reference signal into a first converted reference signal according to a window function (Column 4 Lines 52-67, examiner considers the decay time to be said window function); a second window function module, configured to convert the delayed reference signal into a first converted delayed reference signal according to the window function (Column 4 Lines 52-67, examiner notes that signals are repeatedly sent and the decay time is adjusted), a third window function module, configured to convert the pre-determined delayed reference signal into a converted pre-determined delayed reference signal according to the window function (Column 4 Lines 52-67, examiner notes that signals are repeatedly sent and the decay time is adjusted); a first delay time computation module, generating a first delay time to be calibrated by receiving the first converted reference signal and the first converted delayed reference signal (Column 4 Lines 39-51), a second delay time computation module, generating a second delay time to be calibrated by receiving the first converted reference signal and the converted pre-determined delayed reference signal (Column 4 Lines 39-51); and a computation module, configured to compute the gain coefficient based on the first delay time to be calibrated and the second delay time to be calibrated (Column 6 Lines 20-46).
Hoshino does not explicitly disclose wherein there is a first delay error between the first delay time to be calibrated and the first delay time.
Gestner teaches wherein there is a first delay error between the first delay time to be calibrated and the first delay time (Par. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein there is a first delay error between the first delay time to be calibrated and the first delay time based on the teachings of Gestner in order to monitor and mitigate errors and jitter in the signal (Par. 31), thus leading to an improved system.

In claim 2, Hoshino does not explicitly disclose wherein each of the first delay time computation module and the second delay time computation module comprises: a cross-correlation module, a peak searching module coupled to the cross-correlation module, and a conversion module coupled to the peak searching module, wherein the cross-correlation module of the first delay time computation module performs a cross-correlation calculation on the first converted reference signal and the first converted delayed reference signal, the peak searching module of the first delay time computation module searches for a peak value of a cross-correlation result provided by the cross-correlation module of the first delay time computation module, and the conversion module of the first delay time computation module converts the peak value provided by the peak searching module of the first delay time computation module into the first delay time to be calibrated, and wherein the cross-correlation module of the second delay time computation module performs a cross-correlation calculation on the first converted reference signal and the converted pre-determined delayed reference signal, the peak searching module of the second delay time computation module searches for a peak value of a cross-correlation result provided by the cross-correlation module of the second delay time computation module, and the conversion module of the second delay time computation module converts the peak value provided by the peak searching module of the second delay time computation module into the second delay time to be calibrated.
Gestner teaches wherein each of the first delay time computation module and the second delay time computation module comprises: a cross-correlation module (Par. 44), a peak searching module coupled to the cross-correlation module (Par. 45), and a conversion module coupled to the peak searching module (Par. 45), wherein the cross-correlation module of the first delay time computation module performs a cross-correlation calculation on the first converted reference signal and the first converted delayed reference signal (Par. 44), the peak searching module of the first delay time computation module searches for a peak value of a cross-correlation result provided by the cross-correlation module of the first delay time computation module (Par. 44), and the conversion module of the first delay time computation module converts the peak value provided by the peak searching module of the first delay time computation module into the first delay time to be calibrated (Par. 44), and wherein the cross-correlation module of the second delay time computation module performs a cross-correlation calculation on the first converted reference signal and the converted pre-determined delayed reference signal (Par. 45), the peak searching module of the second delay time computation module searches for a peak value of a cross-correlation result provided by the cross-correlation module of the second delay time computation module (Par. 45), and the conversion module of the second delay time computation module converts the peak value provided by the peak searching module of the second delay time computation module into the second delay time to be calibrated (Par. 46).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein each of the first delay time computation module and the second delay time computation module comprises: a cross-correlation module, a peak searching module coupled to the cross-correlation module, and a conversion module coupled to the peak searching module, wherein the cross-correlation module of the first delay time computation module performs a cross-correlation calculation on the first converted reference signal and the first converted delayed reference signal, the peak searching module of the first delay time computation module searches for a peak value of a cross-correlation result provided by the cross-correlation module of the first delay time computation module, and the conversion module of the first delay time computation module converts the peak value provided by the peak searching module of the first delay time computation module into the first delay time to be calibrated, and wherein the cross-correlation module of the second delay time computation module performs a cross-correlation calculation on the first converted reference signal and the converted pre-determined delayed reference signal, the peak searching module of the second delay time computation module searches for a peak value of a cross-correlation result provided by the cross-correlation module of the second delay time computation module, and the conversion module of the second delay time computation module converts the peak value provided by the peak searching module of the second delay time computation module into the second delay time to be calibrated based on the teachings of Gestner in order to monitor and mitigate errors and jitter in the signal (Par. 31), thus leading to an improved system.

In claim 3, Hoshino does not explicitly disclose wherein there is a second delay error between a sum of the second delay time and the first delay time and the second delay time to be calibrated.
Gestner teaches wherein there is a second delay error between a sum of the second delay time and the first delay time and the second delay time to be calibrated (Par. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein there is a second delay error between a sum of the second delay time and the first delay time and the second delay time to be calibrated based on the teachings of Gestner in order to monitor and mitigate errors and jitter in the signal (Par. 31), thus leading to an improved system.

In claim 4, Hoshino does not explicitly disclose wherein a ratio of the first delay error to the first delay time to be calibrated is substantially equivalent to a ratio of the second delay error to the second delay time to be calibrated.
Gestner teaches wherein a ratio of the first delay error to the first delay time to be calibrated is substantially equivalent to a ratio of the second delay error to the second delay time to be calibrated (Par. 31 and 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that substantially equivalent to a ratio of the second delay error to the second delay time to be calibrated based on the teachings of Gestner in order to monitor and mitigate errors and jitter in the signal (Par. 31), thus leading to an improved system.
In claim 5, Hoshino wherein a difference between the first delay time to be calibrated and the second delay time to be calibrated is proportional to the second delay time (Column 4 Lines 39-46).

In claim 6, Hoshino discloses wherein a difference between the first delay time to be calibrated and the second delay time to be calibrated is proportional to the gain coefficient (Column 2 Lines 29-46).

In claim 7 Hoshino discloses the calibration circuit of claim 6, wherein the gain coefficient is expressed as follows:
A =(T2-T1)/M
wherein T2 represents the second delay time to be calibrated; T 1 represents the first delay time to be calibrated; A represents the gain coefficient; and M represents the second delay time (See Column 6 Lines 20-65 and EQN 4, 4’).

In claim 8 Hoshino discloses wherein the gain coefficient is expressed as follows:
A=(1+G)
wherein G represents the ratio of the first delay error to the first delay time to be calibrated (See Column 6 Lines 20-65 and EQN 4, 4’).

In claim 9 Hoshino does not explicitly disclose wherein linearity of the ratio of the first delay error to the first delay time to be calibrated correlates with the window function.
Gestner teaches wherein linearity of the ratio (Par. 36) of the first delay error to the first delay time to be calibrated correlates with the window function (Par. 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein linearity of the ratio of the first delay error to the first delay time to be calibrated correlates with the window function based on the teachings of Gestner in order to monitor and mitigate errors and jitter in the signal (Par. 31), thus leading to an improved system.

In claim 10 Hoshino does not explicitly disclose wherein the window function comprises: triangle window, Hann window, Hamming window, Blackman window, Blackman-Harris window, Flattopwin window, cosine window or Gaussian window.
Gestner teaches wherein the window function comprises: triangle window, Hann window, Hamming window, Blackman window, Blackman-Harris window, Flattopwin window, cosine window or Gaussian window (Par. 38, gaussian, triangle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein the window function comprises: triangle window, Hann window, Hamming window, Blackman window, Blackman-Harris window, Flattopwin window, cosine window or Gaussian window based on the teachings of Gestner in order to monitor and mitigate errors and jitter in the signal (Par. 31), thus leading to an improved system.
In claim 11 Hoshino does not explicitly disclose wherein the first delay time computation module performs a cross-correlation calculation on the first converted reference signal and the first converted delayed reference signal to generate the first delay time to be calibrated, and the second delay time computation module performs the cross-correlation calculation on the first converted reference signal and the converted pre-determined delayed reference signal to generate the second delay time to be calibrated.
Gestner teaches wherein the first delay time computation module performs a cross-correlation calculation on the first converted reference signal and the first converted delayed reference signal to generate the first delay time to be calibrated (Par. 44), and the second delay time computation module performs the cross-correlation calculation on the first converted reference signal and the converted pre-determined delayed reference signal to generate the second delay time to be calibrated (Par. 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein the first delay time computation module performs a cross-correlation calculation on the first converted reference signal and the first converted delayed reference signal to generate the first delay time to be calibrated, and the second delay time computation module performs the cross-correlation calculation on the first converted reference signal and the converted pre-determined delayed reference signal to generate the second delay time to be calibrated based on the teachings of Gestner in order to monitor and mitigate errors and jitter in the signal (Par. 31), thus leading to an improved system.

In claim 12 a signal processing circuit (Fig. 1), wherein: the signal processing circuit comprises: a first calibration circuit (Fig. 1), configured to receive a reference signal and a delayed reference signal (Column 2 Lines 64-67), and generate a gain coefficient according to the reference signal and the delayed reference signal (Column 2 Lines 64-67), wherein the delayed reference signal is generated from delaying the reference signal by a first delay time (Column 4 Lines 52-61), and the first calibration circuit includes: a delay module, configured to adjust the delayed reference signal into a default delayed reference signal based on a pre-determined second delay time (Column 4 Lines 52-67); a first window function module, configured to convert the reference signal into a first converted reference signal according to a window function (Column 4 Lines 52-67, examiner considers the decay time to be said window function); a second window function module, configured to convert the delayed reference signal into a first converted delayed reference signal according to the window function (Column 4 Lines 52-67, examiner notes that signals are repeatedly sent and the decay time is adjusted); a third window function module, configured to convert the predetermined delayed reference signal into a converted pre-determined delayed reference signal according to the window function (Column 4 Lines 52-67, examiner notes that signals are repeatedly sent and the decay time is adjusted); a first delay time computation module, generating a first delay time to be calibrated by receiving the first converted reference signal and the first converted delayed reference signal (Column 4 Lines 39-51),  a second delay time computation module, generating a second delay time to be calibrated by receiving the first converted reference signal and the converted pre-determined delayed reference signal (Column 4 Lines 39-51); and a computation module, configured to compute the gam coefficient based on the first delay time to be calibrated and the second delay time to be calibrated (Column 6 Lines 20-46); and a first delay time calibration module, coupled to the first calibration circuit, and generating a calibrated delay time according to the first delay time to be calibrated and the gain coefficient (Column 4 Lines 52-67); or the signal processing circuit comprises: a second calibration circuit, configured to receive a reference signal and a delayed reference signal (Column 2 Lines 64-67), and generate a gain coefficient according to the reference signal and the delayed reference signal (Column 2 Lines 64-67), wherein the delayed reference signal is generated from delaying the reference signal by a first delay time (Column 4 Lines 52-61), and the second calibration circuit includes: a delay module, configured to adjust the delayed reference signal into a default delayed reference signal based on a pre-determined second delay time (Column 4 Lines 52-67); a first window function module, configured to convert the reference signal into a first converted reference signal according to a window function (Column 4 Lines 52-67, examiner considers the decay time to be said window function); a second window function module, configured to convert the delayed reference signal into a first converted delayed reference signal according to the window function (Column 4 Lines 52-67, examiner notes that signals are repeatedly sent and the decay time is adjusted); a third window function module, configured to convert the predetermined delayed reference signal into a converted pre-determined delayed reference signal according to the window function (Column 4 Lines 52-67, examiner notes that signals are repeatedly sent and the decay time is adjusted); a first delay time computation module, generating a first delay time to be calibrated by receiving the first converted reference signal and the first converted delayed reference signal (Column 4 Lines 39-51), a second delay time computation module, generating a second delay time to be calibrated by receiving the first converted reference signal and the converted pre-determined delayed reference signal (Column 4 Lines 39-51); and a computation module, configured to compute the gain coefficient based on the first delay time to be calibrated and the second delay time to be calibrated (Column 6 Lines 20-46); a fourth window function module, configured to convert the reference signal into a second converted reference signal according to the window function (Column 4 Lines 52-67, examiner notes that signals are repeatedly sent and the decay time is adjusted); a fifth window function module, configured to convert the delayed reference signal into a second converted delayed reference signal according to the window function (Column 4 Lines 52-67, examiner notes that signals are repeatedly sent and the decay time is adjusted); a third delay time computation module, coupled to the fourth window function module and the fifth window function module, and generating a third delay time to be calibrated by receiving the second converted reference signal and the second converted delayed reference signal (Column 4 Lines 52-67), and a second delay time calibration module, coupled to the third delay time computation module and the second calibration circuit, and generating a calibrated delay time according to the third delay time to be calibrated and the gain coefficient (Column 4 Lines 52-67).
Hoshino does not explicitly disclose wherein there is a first delay error between the first delay time to be calibrated and the first delay time; wherein there is a first delay error between the first delay time to be calibrated and the first delay time; wherein there is a third delay error between the third delay time to be calibrated and the first delay time.
Gestner teaches wherein there is a first delay error between the first delay time to be calibrated and the first delay time (Par. 31); wherein there is a first delay error between the first delay time to be calibrated and the first delay time (Par. 31); wherein there is a third delay error between the third delay time to be calibrated and the first delay time (Par. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein there is a first delay error between the first delay time to be calibrated and the first delay time; wherein there is a first delay error between the first delay time to be calibrated and the first delay time; wherein there is a third delay error between the third delay time to be calibrated and the first delay time based on the teachings of Gestner in order to monitor and mitigate errors and jitter in the signal (Par. 31), thus leading to an improved system.

In claim 13 Hoshino discloses wherein the gain coefficient is expressed as follows:
A =(T2-T1)/M
wherein T2 represents the second delay time to be calibrated; T 1 represents the first delay time to be calibrated; A represents the gain coefficient; and M represents the second delay time (See Column 6 Lines 20-65 and EQN 4, 4’).

In claim 14 Hoshino discloses a chip (Fig. 1), comprising; a calibration circuit (Fig. 1) configured to receive a reference signal and a delayed reference signal (Column 2 Lines 64-67), and generate a gain coefficient according to the reference signal and the delayed reference signal (Column 2 Lines 64-67), wherein the delayed reference signal is generated from delaying the reference signal by a first delay time (Column 4 Lines 52-61), and the calibration circuit includes: a delay module, configured to adjust the delayed reference signal into a default delayed reference signal based on a pre-determined second delay time (Column 4 Lines 52-67); a first window function module, configured to convert the reference signal into a first converted reference signal according to a window function (Column 4 Lines 52-67, examiner considers the decay time to be said window function); a second window function module, configured to convert the delayed reference signal into a first converted delayed reference signal according to the window function (Column 4 Lines 52-67, examiner notes that signals are repeatedly sent and the decay time is adjusted); a third window function module, configured to convert the predetermined delayed reference signal into a converted pre-determined delayed reference signal according to the window function (Column 4 Lines 52-67, examiner notes that signals are repeatedly sent and the decay time is adjusted); a first delay time computation module, generating a first delay time to be calibrated by receiving the first converted reference signal and the first converted delayed reference signal (Column 4 Lines 39-51); a second delay time computation module, generating a second delay time to be calibrated by receiving the first converted reference signal and the converted pre-determined delayed reference signal (Column 4 Lines 39-51); and a computation module, configured to compute the gam coefficient based on the first delay time to be calibrated and the second delay time to be calibrated (Column 6 Lines 20-46). 
Hoshino does not explicitly disclose wherein there is a first delay error between the first delay time to be calibrated and the first delay time.
Gestner teaches wherein there is a first delay error between the first delay time to be calibrated and the first delay time (Par. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein there is a first delay error between the first delay time to be calibrated and the first delay time based on the teachings of Gestner in order to monitor and mitigate errors and jitter in the signal (Par. 31), thus leading to an improved system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braathen, US 6305233 B1, Digital Speed Determination In Ultrasonic Flow Measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865           


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865 
07/11/2022